Citation Nr: 1435493	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic low back disorder, to include degenerative disc disease, degenerative joint disease, and chronic strain of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1981 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), which reopened the Veteran's rheumatoid arthritis claim and denied service connection on the merits.

By history, a prior January 2003 rating decision denied the Veteran's original claim of entitlement to service connection for nonspecific rheumatoid arthritis; this matter was not appealed and the denial became final.  While the Veteran's subsequent claim noted her prior claim of entitlement to service connection for rheumatoid arthritis, her entire assertion and her notice of disagreement reflect that she actually seeks service connection for a chronic low back disorder.  The October 2005 rating decision reflects that the RO adjudicated the claim as a claim to reopen the rheumatoid arthritis claim, recharacterized as a low back claim.  Inasmuch as rheumatoid arthritis is a systemic disease, the fact that the Veteran's current claim is specific to the musculoskeletal joints and that all claims for veterans' benefits are to be liberally construed (see Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005)), the Board has styled the issues on appeal in the present case to be individual claims for service connection for rheumatoid arthritis and a chronic low back disability.  The October 2005 rating decision specifically addressed the issue of a low back disorder in the reopened adjudication on the merits.  

In a January 2012 appellate action, the Board denied service connection for rheumatoid arthritis and remanded the claim for VA compensation for a chronic low back disability to the agency of original jurisdiction for further evidentiary development.  Following this development, the claim was readjudicated and denied in a May 2012 rating decision/supplemental statement of the case.  The case was recertified and returned to the Board in May 2012 and the Veteran now continues her appeal.

Subsequent to the AOJ issuing a supplemental statement of the case in May 2012 additional treatment and examination reports were added to the record.  The Veteran, through her representative, submitted a waiver of AOJ consideration of that evidence in August 2014.  The Board will thereby consider this evidence in the first instance.  


FINDINGS OF FACT

A chronic low back disability did not have its onset during active military service.


CONCLUSION OF LAW

A chronic low back disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 §§ C.F.R.  3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The claim for service connection for a chronic low back disability (to include degenerative disc and joint disease) was filed by the Veteran in May 2005, and a VCAA notice letter addressing this matter was dispatched to her in July 2005, prior to the initial adjudication of this claim in the October 2005 rating decision now on appeal.  The July 2005 letter addressed the issues on appeal adjudicated herein, but only satisfied part of the above-described mandates.  The letter did not satisfy the notice requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the Board observes that no subsequent letter has been provided at any time during the pendency of this claim that does so.  However, notwithstanding this defect, as the Board is denying the claim in the decision below, no prejudice inures to the Veteran, as the assignment of a disability evaluation or effective date is rendered moot by our denial.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claim for service connection for a chronic low back disability, the Board finds that the Veteran's relevant service treatment records and post-service medical records from VA sources for the period from 2001 - 2014 have been obtained and associated with the evidence.  Otherwise, the claimant and her representative have broadly indicated in correspondence dated in May 2012 and June 2104 that there was no further outstanding evidence to submit in support of the claim on appeal.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of the claim, the Board remanded the case to the agency of original jurisdiction in January 2012 with instruction to provide Veteran with a VA compensation examination.  She underwent the VA medical examination ordered by the Board in February 2012.  The Board has reviewed the report of this examination and finds that the examination provided valid clinical findings for the examining physician to provide a nexus opinion, based on a physical evaluation of the Veteran and a review of her pertinent clinical history.  The nexus opinion has sufficiently discussed the pertinent facts of the case and the rationale presented in support of the clinician's opinion is adequate.  There are no deficits present which, on their face, render the opinion unusable for purposes of adjudicating the claim at issue.  The February 2012 VA medical examination is adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that this examination substantially complies with the instructions of the January 2012 Board remand and therefore another remand for additional corrective action is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II.  Factual background and analysis: Entitlement to service connection for a chronic low back disorder, to include degenerative disc disease, degenerative joint disease, and chronic strain of the lumbar spine.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative disc and/or joint disease (as arthritic  disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

As relevant, the Veteran's service treatment records show that on enlistment examination in December 1980, her spine and musculoskeletal system were normal on clinical assessment.  She denied having any history of recurrent back pain on the accompanying medical history questionnaire.  She entered active duty in January 1981.  In a medical history questionnaire dated in March 1981, she reaffirmed her denial of having any history of recurrent back pain.

An August 1981 medical note shows that the Veteran was treated for complaints of mid- and low back pain after a fall and was diagnosed with a muscle spasm of her mid-thoracic area secondary to a falling injury.  She was prescribed muscle relaxants and excused from physical duty for 48 hours.

On in-service medical examinations conducted in May 1982 and November 1984, the Veteran's spine and musculoskeletal system were normal on clinical assessment.  She affirmed that she was in good health and denied having any history of recurrent back pain on the accompanying medical history questionnaire. 

In April 1986, the Veteran was treated for a back sprain that was sustained while lifting a metal file cabinet.

On a May 1988 medical history questionnaire, the Veteran did not indicate that she had any pertinent history relating to her back or spine.

On re-enlistment medical examination conducted in February 1989, the Veteran's spine and musculoskeletal system were normal. She again indicated that she was in good health and denied having any history of recurrent back pain on the accompanying medical history questionnaire.

In November 1990, the Veteran complained of multiple abdominal symptoms, which included experiencing low back pain and pressure during menses.  These were ultimately associated with a diagnosis of uterine fibroids, for which she underwent surgery for endometrial curettage in December 1990.  Subsequently, her complaints of low back pain and pressure menses persisted.  Neurological and musculoskeletal evaluation in March 1991 was negative for any abnormalities and she was again diagnosed with uterine fibroids as the source of her symptoms, for which she underwent surgery for a total vaginal hysterectomy in March 1991 to treat her condition.  (She is service-connected for residuals of hysterectomy.) 

During in-service medical examinations conducted in November 1993 and December 1997, the Veteran's spine and musculoskeletal system were normal and she affirmed that she denied having any history of recurrent back pain on the accompanying medical history questionnaire.

In May 1998, the Veteran appeared for treatment with complaints of an unusual vaginal discharge and low back pain with mild radicular-type symptoms with a reported history of a back injury.  She was diagnosed with vaginal candiasis infection and low back pain with radiculopathy.

The report of the Veteran's military service retirement examination, which was conducted in February 2001, shows that her spine and musculoskeletal system were normal.  She reported that she was in good health and denied having any history of recurrent back pain on the accompanying medical history questionnaire.  She was honorably separated from active duty in August 2001.

Post-service, the Veteran's spine was normal and that she presented with no back symptoms during a VA-authorized medical examination in June 2002.  Indeed, she specifically denied joint pain other than in her left foot.  She also made no reference to low back problems when she filed her initial claim for VA benefits in April 2001.  

The Veteran's post-service records also show that she was involved in a motor vehicle accident in July 2003.  Around 2003, the treatment reports reflect that she complained of having recurrent low back pain, which she reported a history of onset in the early 1990s, during active duty, with continuity thereafter.  A September 2003 X-ray study of the Veteran's lumbosacral spine revealed normal L4-5 and S1 and some minor thoracolumbar degenerative joint disease.  A May 2005 statement of a VA physician reported that X-rays from 2003 revealed mild degenerative changes to the Veteran's vertebral discs and joints.   

The report of a February 2012 VA orthopedic examination shows that following his review of the Veteran's pertinent medical history as contained in her claims file, interview of the Veteran, and physical examination, the examining physician diagnosed the Veteran with chronic low back strain.  While noting the history of back pain and injury in her service treatment records, the physician opined that the Veteran's low back disability was less likely than not (i.e., less than 50 percent probability) incurred in or caused by her claimed in-service injury, event, or illness.  The stated rationale was that the Veteran was able to return to full active duty after the back pain episodes in service, her February 2001 separation physical examination revealed no spine abnormalities or complaints of back pain, no arthritis or back symptoms were noted on post-service VA-authorized medical examination in 2002, and her current examination in February 2012 revealed degenerative findings of her spine that were consistent with age-related changes.

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for VA compensation for a chronic low back disorder, to include degenerative disc disease, degenerative joint disease, and chronic strain of the lumbar spine.  There were clearly documented episodes of back pain in service.  However, all medical examinations conducted during active duty, including on separation from service, consistently demonstrate normal clinical findings on assessment of her spine and musculoskeletal system.  There is simply no clinical evidence objectively demonstrating an actual diagnosis of a chronic orthopedic disability involving the Veteran's thoracolumbar spine during service.  

There is also no objective clinical evidence demonstrating the presence of arthritic disease that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in August 2001, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  No degenerative or arthritic changes of the Veteran's thoracolumbar spine were presented on VA-authorized medical examination in June 2002.  The earliest date that such findings were clinically demonstrated was in September 2003, which was well over one year after her service separation date.  

Although the Veteran states that she perceived the onset of chronic low back pain in service, with continuity of low back pain thereafter to the present time, the Board finds that the Veteran's statements in this regard are not credible for purposes of establishing chronicity with military service.  Her more recent statements are contradicted by the clinical evidence contemporaneous with her period of active duty.  The record shows that during the entirety of her period of Coast Guard service, her spine and musculoskeletal system were clinically normal on objective evaluation and that she expressly denied having any history of recurrent low back pain.  It is also noteworthy that the Veteran made no reference to back symptomatology when she filed her initial claim for benefits in 2001 even though she identified seven (7) other health problems.  There were likewise no recorded complaints of chronic low back pain when she was examined in June 2002.  Based upon the language and context of the earlier claims, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that she was experiencing at that time.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Her failure to report any low back complaints at that time, is persuasive evidence that she was not then experiencing any relevant problems and outweighs her present recollection to the contrary.  Given the non-credibility of the Veteran's statements regarding her history of onset in service of chronic low back pain and continuity thereafter, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The February 2012 VA orthopedic examination determined that there was no nexus between the Veteran's military service with her current diagnoses of chronic low back strain with degenerative changes of her thoracolumbar vertebral joints and discs, with the rationale being that her spine and musculoskeletal system were clinically normal on all medical examinations conducted throughout her period of active service; that there was no arthritic disease objectively demonstrated within the first year following her discharge from the Coast Guard in August 2001; and that her present degenerative changes of her thoracolumbar spine were consistent with the natural aging process.  This opinion thusly severs any link between the current chronic low back disabilities afflicting the Veteran with her period of active duty, including any link to those documented incidents of treatment for her complaints of back pain in service.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for a chronic low back disorder, to include degenerative disc disease, degenerative joint disease, and chronic strain of the lumbar spine, must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate her current low back diagnoses to her period of active service based on her own personal knowledge of medicine and her familiarity with her individual medical history, the Board notes that she is not a trained medical clinician.  The records show that her in-service and post-service occupations were not in the practice of medicine and do not reflect that she has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the etiology of the Veteran's chronic low back disability falls outside the realm of common knowledge of a lay person, she thusly lacks the competence to provide a probative medical opinion linking this orthopedic disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose musculoskeletal disorders or internal arthritic diseases).



	(CONTINUED ON NEXT PAGE)

 
ORDER

Service connection for a chronic low back disorder, to include degenerative disc disease, degenerative joint disease, and chronic strain of the lumbar spine, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


